DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 10/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 10/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art, Maier et al (U.S. Publication No. 2016/0203263 A1), teaches computer-implemented methods for automatically analyzing a patient's medical images and creating at least one report that provides quantitative metrics related to the patient's current health status and their risks for future health outcomes are provided. In one embodiment, the patient is a high-risk smoker, the patient's medical images are CT lung screening images acquired at the patient's annual screening visit, and the comparison images were collected from other individuals during a large, multi-center clinical trial, for example, the National Lung Screening Trial (NLST) or the COPDGene Trial. A computer-implemented analysis of the comparison images was completed on an occasion prior to the patient's annual screening visit, at which prior occasion biomarkers related to the distribution of CT densities in the lung parenchyma were defined and correlated quantitatively to important clinical outcomes such as the presence and extent of emphysema, risk for future decline in lung function, risk for number of future acute exacerbations requiring 
Prior art, Sankaran et al (U.S.P.N. 11,017,904 B2), teaches systems and methods are disclosed for simulation of occluded arteries and/or optimization of occlusion-based treatments. One method includes obtaining a patient-specific anatomic model of a patient's vasculature; obtaining an initial computational model of blood flow through the patient's vasculature based on the patient-specific anatomic model; obtaining a post-treatment computational model by modifying portions of the initial computational model based on an occlusion-based treatment; generating a pre-treatment blood flow characteristic using the initial computational model or computing a post-treatment blood flow using the post-treatment computational model; and outputting a representation of the pre-treatment blood flow characteristic or the post-treatment blood flow characteristic.
Prior art, Itu et al, (U.S.P.N. 10,483,006B2), teaches a computer-implemented method for providing a personalized evaluation of assessment of atherosclerotic plaques for a patient acquiring patient data comprising non-invasive patient data, medical images of the patient, and blood biomarkers. Features of interest are extracted from the patient data and one or more machine learning models are applied to the features of interest to predict one or more measures of interest related to atherosclerotic plaque.
However, none of the above prior art references, alone or in combination, teaches the features of “assess a baseline ASCVD risk of the subject, wherein the baseline ASCVD risk of 

Claims 21-30 are dependent upon claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/TOM Y LU/Primary Examiner, Art Unit 2667